IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-50689
                         Conference Calendar



CORNELIUS RAY SEPHUS,

                                          Plaintiff-Appellant,

versus

A. PAGAN, Officer, Hondo TDCJ,

                                          Defendant-Appellee.


                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-94-CV-354
                      ---------------------

                          April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Prison Litigation Reform Act applies to this appeal.

See Strickland v. Rankin County Correctional Facility, 105 F.3d

972, 973-76 (5th Cir. 1997).   Cornelius Ray Sephus (#586047) has

complied with the certification requirements of the PLRA and his

motion for leave to proceed in forma pauperis is GRANTED.

     Sephus is ORDERED to pay an initial partial filing fee in

the amount of $3.33.    Sephus must also make monthly payments of

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50689
                               - 2 -

20% of the preceding month’s income credited to his account.     See

28 U.S.C. § 1915(b)(2).   The agency having custody of Sephus is

ORDERED to forward payments from his account to the clerk of the

district court each time the amount in his account exceeds

$10.00, until the filing fee is paid.

     Sephus has not shown that exceptional circumstances require

appointment of counsel.   See Ulmer v. Chancellor, 691 F.2d 209,

212 (5th Cir. 1982).   Sephus’s motion for appointment of counsel

is DENIED.

     Sephus has not obtained a copy of the trial transcript.    It

is the appellant’s responsibility to provide a transcript of all

relevant evidence to support his appellate argument.    See Fed. R.

App. P. 10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.

1992).   Sephus contends that a video tape of Sephus playing

basketball nine to 10 months after the use-of-force incident

should not have been introduced into evidence and that the

district court erred in admitting the testimony of a medical

doctor who had not examined Sephus.    Because Sephus cannot

demonstrate that he preserved error by lodging a contemporaneous

objection to this evidence, we review these issues for plain

error.   See Fed. R. Civ. P. 52(a).   Sephus cannot meet this

standard.

     Sephus contends that the district court erred in permitting

the defendant to impeach Sephus with evidence of his criminal

conviction.   In civil trials, a district court must admit
                            No. 95-50689
                                - 3 -

evidence of a witness’ prior felony conviction.    Coursey v.

Broadhurst, 888 F.2d 338, 342 (5th Cir. 1989).    Therefore, Sephus

cannot show that the district court erred in admitting the

evidence.

     Sephus contends that he “was denied his rights to have all

his witnesses located and subpoenaed to court.”   As requested by

Sephus, the district court issued writs of habeas corpus ad

testificandum requiring the presence of Sephus’s witnesses.

Sephus has failed to show any error, plain or otherwise, on the

part of the district court.

     Sephus contends that the jury ignored evidence and that

inconsistencies in the testimony of defense witnesses undermine

the jury’s verdict.   Because the transcript has not been

provided, it cannot be determined whether Sephus moved for

judgment as a matter of law at the close of the trial.

Accordingly, Sephus’s challenge to the jury verdict is reviewed

under the plain-error standard.   See Phillips v. Frey, 20 F.3d

623, 627 (5th Cir. 1994).   Because Sephus has not produced the

transcript, he is unable to meet this standard.

     Because the appeal is frivolous, it is DISMISSED.      See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R.

42.2.   Sephus is cautioned that any future frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   Sephus is cautioned further to review any pending
                          No. 95-50689
                              - 4 -

appeals to ensure that they do not raise arguments that are

frivolous.

     IFP GRANTED; INITIAL PARTIAL FILING FEE ASSESSED; MOTION FOR

APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.